Citation Nr: 0628020	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to August 1953, 
from February to April 1955, and from June 1955 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a claim for service 
connection for tinnitus. 

The veteran requested an in-person hearing before the Board 
in May 2005.  A hearing was subsequently scheduled for August 
2005.  The veteran then requested a videoconference hearing 
before the Board in June 2005.  The veteran received a 
videoconference hearing before the undersigned in October 
2005.  At that hearing, the veteran stated that he accepted 
the videoconference in lieu of an in-person hearing.  The 
veteran's request for an in-person hearing before the Board 
is deemed withdrawn.  A transcript of the hearing has been 
associated with the file.  


FINDING OF FACT

The veteran's tinnitus was not present during service or for 
years thereafter and the preponderance of the evidence is 
against a causal link between his tinnitus and any remote 
incident of service, to include acoustic trauma.


CONCLUSION OF LAW

The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran testified as to a VA eye examination that 
was performed in early 2004.  This eye examination is not of 
record.  The Board notes that the main issue of this case is 
a possible relationship between the veteran's service and his 
current tinnitus.  As such, the eye examination would likely 
yield no relevant information.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board concludes 
that the record is a sufficient basis on which to decide the 
case.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a February 2004 medical examination 
to obtain an opinion as to whether his tinnitus can be 
directly attributed to service.  Further examination or 
opinion is not needed on the tinnitus claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran initiated his claim for service connection for 
tinnitus in November 2003.  He contends that he has tinnitus 
as the result of acoustic trauma he suffered while inservice, 
during his normal duties as a boilerman and during gunnery 
exercises associated with training maneuvers.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise. 
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The examiner at the veteran's February 2004 VA examination 
accepted that the veteran has tinnitus.  The Board 
accordingly finds that the first element of the Hickson 
analysis is satisfied. 

The veteran has identified three inservice sources of 
acoustic trauma that could be the cause of his tinnitus.  In 
particular, the veteran has testified that his primary duty 
inservice was as a boiler technician.  He has testified that 
the job required him to work in the engine area of his ship 
without hearing protection.  The veteran has also indicated 
that he may have had acoustic trauma as the result of basic 
training during his February to April 1955 service period.  
Finally, the veteran has testified that he went temporarily 
deaf as a result of acoustic trauma during a training 
exercise in January 1957.  Although the veteran likely had 
noise exposure during service, the medical evidence of record 
is entirely negative for complaints of tinnitus during his 
service.  His service medical records are entirely 
unremarkable for evidence of any additional complaints or 
treatment for tinnitus while on active duty, and his 
separation examination was normal.  There is no indication of 
any period of deafness, nor any related tinnitus.  The 
veteran's personnel records do indicate that he spent a 
considerable period as a "BT3" (Boilerman, 3rd class) and as 
a "BTFN" (Boilerman/Fireman).  Exposure to excessive noise 
in the engine compartments is consistent with the veteran's 
service.  The Board concedes inservice acoustic trauma.  

The remaining issue is whether medical evidence establishes a 
nexus between the veteran's inservice noise exposure and his 
current tinnitus.  To resolve this question, the veteran was 
sent for a February 2004 VA examination.  The examiner 
concluded that it was not at least as likely as not that the 
two were related.  At the examination, the veteran reported 
that his current tinnitus had begun seven years prior to the 
examination, approximately 1997.  In a March 2004 addendum, 
the examiner concluded that the tinnitus was not a result of 
service injury, due to delayed onset.  Therefore, the 
examiner concluded that the veteran's tinnitus was not at 
least as likely related to service.  The Board has reviewed 
the entire claims file and can find no competent medical 
evidence to the contrary of this opinion.  

The veteran contends that his tinnitus is the result of 
inservice acoustic trauma; however, he is not competent to 
offer evidence on this point.  See Rucker, supra.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  In this 
case, there is evidence of continuity of symptomatology 
(testimony of the veteran) but there is no corroboration by 
medical evidence.  The Board accordingly finds that service 
connection under 38 C.F.R. § 3.303 is not warranted.  The 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's tinnitus is related to his 
service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  See Gilbert, 1 Vet. App. at 
53.




ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


